Title: Pahin Champlain de La Blancherie to John Adams: A Translation, 18 January 1779
From: La Blancherie, Pahin Champlain de
To: Adams, John


      
       Sir
       Paris Jany. 18. 1779
      
      I have the Honour to send you some Particulars relative to the establishment of a general Correspondence upon Sciences and Arts which I have prepared, four years since, and particularly directed since the Beginning of the last year. The Consistency which it has acquired firstly by the Recommendation of the Academy of Sciences, and since by many Proofs of the Protection of their Majesty’s, make me hope, Sir, that you will be so good as to contribute to the success of this enterprize by all the Means in your Power, and particularly, in honouring with your Presence, the Assembly of the Learned, the Artists, and the distinguished Strangers who are a Part of it; and above all, that of Wednesday next, the first after the Vacancies holidays of Autumn.
      I take the Liberty of begging this favour, in the name of the Learned and Artists, who desire to have you a Judge of their Labours, and protector of their Talents. I Will not be Less flatter’d, Sir, than they, to be able to pay you the Hommage of my Glory and of my Successes.
      I am with an infinite Respect, Sir &c.
      
       de la Blancherie
      
     